Citation Nr: 1307138	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  04-16 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to February 27, 2001 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to May 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to a TDIU effective February 27, 2001.  

In April 2002, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the claims file.  It appears that the Veteran was scheduled for another DRO hearing at the Cleveland RO in July 2005, but failed to report.  As such, that hearing request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2012). 

In a May 2008 decision, the Board denied claims for entitlement to service connection for irritable bowel syndrome; entitlement to an effective date earlier than April 23, 1999 for a 50 percent evaluation for endometriosis with colonic adhesions; and entitlement to an effective date earlier than February 27, 2001 for TDIU.  Subsequently, the Veteran appealed only the issue of entitlement to an effective date earlier than February 27, 2001 for the award of TDIU to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2010 memorandum decision, the Court vacated the Board's May 2008 decision in so far as it pertained to the issue of entitlement to an effective date prior to February 27, 2001 for the award for TDIU.  The Court then remanded this issue to the Board for actions consistent with the memorandum decision.  The claim was remanded first by the Board in June 2011 and again in July 2012.  It has been returned for appellate review.  

The issue of whether there was clear and unmistakable error (CUE) in the RO's denial of a claim for service connection for posttraumatic stress disorder (without specific reference to a particular rating decision), and the issue of entitlement to service connection for a mental disorder as secondary to the Veteran's service-connected genealogical disability, have been raised by the record, see January 2013 written brief presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A claim for a temporary total evaluation due to treatment for service-connected endometriosis was received in December 1999.  

2.  In a May 2000 rating decision, the RO denied the claim for a temporary total evaluation under 38 C.F.R. § 4.30, but granted a 10 percent rating for endometriosis effective November 15, 1999; a timely notice of disagreement (NOD) was filed regarding the percentage assigned to endometriosis.  

3.  Prior to the issuance of a statement of the case (SOC) concerning a rating in excess of 10 percent for endometriosis, the Veteran filed a claim for a TDIU that was received on February 27, 2001. 

4.  In an April 2001 rating decision, entitlement to a TDIU was established effective February 27, 2001; the RO also recharacterized the Veteran's gynecological disability as endometriosis with colonic adhesions and assigned a 50 percent rating effective October 7, 1999 after determining that a clear and unmistakable error had been committed in the May 2000 rating decision.  

5.  The Veteran filed a timely NOD of the April 2001 rating decision as it pertained to the effective dates assigned for endometriosis with colonic adhesions and a TDIU.  

6.  In a December 2004 rating decision, an effective date of April 23, 1999 for the 50 percent rating for endometriosis with colonic adhesions was assigned; this is the earliest date on which the schedular rating criteria for a TDIU were met. 

7.  At the time entitlement to a TDIU was established by the RO in April 2001, the Veteran was service connected for endometriosis with colonic adhesions (50 percent); migraine headaches (30 percent); asthma (30 percent); and temporomandibular joint (TMJ) syndrome (10 percent).  

8.  A retrospective medical opinion obtained in August 2012 established that it is at least as likely as not that the Veteran was incapable of performing the physical and mental acts required by employment between February 27, 2000 and February 27, 2001, due in part to her migraine headaches.  

9.  The claim for a rating in excess of 10 percent for endometriosis was the only claim for increased rating pending at the time the claim for entitlement to a TDIU was received on February 27, 2001.  

10.  The Veteran did not raise the question of unemployability due to her service-connected endometriosis prior to February 27, 2000.  


CONCLUSION OF LAW

The criteria for an effective date of February 27, 2000, but no earlier, for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date for a TDIU claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date for TDIU is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The effective date for TDIU is governed by the effective date provisions for increased ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to a TDIU claim).  

In the April 2001 rating decision on appeal, the RO granted a TDIU and assigned an effective date of February 27, 2001, which is the date on which VA received the Veteran's claim for TDIU.  See VA Form 21-8940.  The Veteran disagreed with the effective date assigned for the TDIU and appealed the RO's decision to the Board.  The Board denied the claim in May 2008 and the Veteran appealed to the Court.  In a November 2010 memorandum decision, the Court vacated the Board's May 2008 decision and remanded this issue to the Board for actions consistent with the memorandum decision.  The Court determined that the Board erred by not affording the Veteran a retrospective medical opinion to ascertain whether she was unemployable as the result of her service-connected disabilities within the one-year period prior to February 27, 2001.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  Before a total rating based upon individual unemployability may be granted, there must also be a determination that the Veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  

The Board notes that at the time entitlement to a TDIU was established by the RO in April 2001, the Veteran was service connected for endometriosis with colonic adhesions (50 percent); migraine headaches (30 percent); asthma (30 percent); and TMJ syndrome (10 percent).  The combined evaluation was 80 percent effective October 7, 1999.  

Since the Court's November 2010 memorandum decision, several retrospective medical opinions have been obtained.  The examiner who conducted an August 2012 headaches (including migraine headaches) Disability Benefits Questionnaire (DBQ) concluded that it is at least as likely as not that the Veteran was incapable of performing the physical and mental acts required by employment between February 27, 2000 and February 27, 2001, due in part to her migraine headaches.  Given this opinion, the Board finds that an effective date of February 27, 2000 for a total disability rating based on individual unemployability is warranted in this case.  

The Veteran's representative contends that she met the schedular requirements for a TDIU on April 23, 1999 and that an effective date of April 23, 1999 should be established.  See January 2013 written brief presentation.  Given this assertion, a more detailed discussion of the procedural history in this case is needed.  

The Veteran filed a claim for a temporary total rating because of a diagnostic laparoscopy performed as a result of her service-connected endometriosis.  See statement in support of claim received in December 1999.  At the time of the December 1999 claim, service connection for endometriosis had been in effect with a noncompensable evaluation since July 16, 1993.  See February 1994 rating decision.  

At the same time that the claim for a temporary total rating was adjudicated, the RO also adjudicated a claim for a compensable rating for endometriosis.  See May 2000 rating decision.  The claim for a temporary total evaluation pursuant to 38 C.F.R. § 4.30 was denied, but a 10 percent rating for endometriosis was granted effective November 15, 1999.  Id.  The Veteran filed a timely NOD as to the percent assigned for endometriosis.  See July 2000 VA Form 21-4138.  

Prior to the issuance of a SOC concerning the 10 percent rating assigned for endometriosis, the Veteran filed a formal claim for entitlement to a TDIU.  See VA Form 21-8940.  In the April 2001 rating decision in which reasonable doubt was applied to establish entitlement to a TDIU, the RO also determined that a clear and unmistakable error had been committed in the May 2000 rating decision.  As a result of the determination that CUE had been committed, the Veteran's gynecological disability was recharacterized as endometriosis with colonic adhesions and a 50 percent rating was assigned effective October 7, 1999.  The Veteran thereafter filed a NOD concerning the effective dates assigned for both the endometriosis with colonic adhesions and the TDIU.  See May 2001 VA Form 21-4138 (initially treated for this condition on June 1, 1999; this would change the effective date of my unemployability rating).  After an appeal was perfected, the RO granted an effective date of April 23, 1999 for the 50 percent evaluation assigned for endometriosis with colonic adhesions.  See December 2004 rating decision.  With the establishment of this effective date for endometriosis with colonic adhesions, the Veteran's combined evaluation was 80 percent effective April 23, 1999.  

The Board agrees that the Veteran met the schedular requirements for a TDIU on April 23, 1999.  In that vein, it notes that April 23, 1999 is the earliest date on which the schedular rating criteria for a TDIU were met.  The Board does not agree, however, that an effective date of April 23, 1999 should be established for the total disability rating based on individual unemployability.  

As noted above, the Veteran filed a timely NOD as to the 10 percent rating assigned for endometriosis in the May 2000 rating decision.  See July 2000 VA Form 21-4138.  Therefore, the Board finds that a claim for increased rating (for endometriosis) was pending at the time the Veteran's claim for entitlement to a TDIU was received.  Although the May 2000 rating decision also denied a compensable rating for residuals of fractured ribs, the Veteran did not voice any disagreement with this denial (or, for that matter, the denial of the temporary total rating under 38 C.F.R. § 4.30).  Therefore, the claim for a rating in excess of 10 percent for endometriosis was the only claim for increased rating pending at the time the claim for entitlement to a TDIU was received.  

The Court has held that if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then the issue of whether a TDIU as a result of that disability is warranted becomes part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the holding in Rice, the assertions raised by the Veteran's representative, and the fact that the Board has established an effective date of February 27, 2000 for a total disability rating based on individual unemployability, the question that remains to be resolved is whether the Veteran or the record raised the question of her unemployability as a result of her endometriosis at any time prior to February 27, 2000.  

The Board has reviewed the evidence in this case, which includes statements submitted by the Veteran and medical evidence from both VA and private facilities.  It can find no mention prior to February 27, 2000 that the Veteran's endometriosis caused her to be unemployable.  See e.g., statement in support of claim received December 1999; VA Forms 21-4138 dated July 2000 and October 2000.  Rather, she reported being a full time student in September 1997, working informally as a part-time tutor in December 1999, and attending Ohio State in February 2000.  See VA treatment records.  The Board also notes that although the Veteran was noted to be unemployed in mental health treatment records dated in January 2000 and February 2000, there is no indication that her unemployment was the result of her endometriosis.  Id.  Moreover, in a February 14, 2000 letter, the Veteran's family physician reported that she quit her job in 1993 due to severe back pain.  See letter from P.J.B., D.O. (emphasis added).  

The earliest statements in which the Veteran indicates that she was unemployable consist of a VA Form 21-4138, which was received in conjunction with the Veteran's application for a TDIU and generally states that she was no longer able to work due to her service-connected disabilities, and the application for a TDIU in which the Veteran indicated that "all" her service-connected disabilities prevented her from securing or following any substantially gainful employment.  See VA Form 21-8940.  Both of these documents were received on February 27, 2001.  

In light of the foregoing, the Board finds that February 27, 2000 is the earliest effective date that can be established for the total disability rating based on individual unemployability.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, as here, further notice as to downstream questions, such as the disability rating and effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and several retrospective VA opinions were obtained to determined whether she was unemployable as the result of her service-connected disabilities within the one-year period prior to February 27, 2001.  Obtaining the retrospective medical opinions substantially complied with the Court's November 2010 memorandum opinion and the Board's June 2011 and July 2012 remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board does not find that there is any outstanding evidence that should be associated with the claims folder and, therefore, no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

An effective date of February 27, 2000, but no earlier, for a total disability rating based on individual unemployability is granted, subject to regulations governing the award of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


